TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 21, 2015



                                      NO. 03-15-00009-CV


                     Byron C. Wilder and Barbara A. Wilder, Appellants

                                                 v.

      CitiCorp Trust Bank, F.S.B.; CitiBank, N.A.; and CitiMortgage, Inc., Appellees




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on December 4, 2014. Having

reviewed the record, the Court holds that Byron C. Wilder and Barbara A. Wilder have not

prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and the court below.